UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
MIKHAIL SIGACHEV,

                                                     Plaintiff,

                       - against -
                                                                           Civil Action No.
CHAD WOLF, et al.,                                                         CV-20-1458 (Chen, J.)
                                                     Defendants.

-----------------------------------------------------------------------X

                                      NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that Assistant United States Attorney Rachel G. Balaban

hereby appears as counsel for all defendants in the above-captioned action. The undersigned

certifies that she is admitted to practice in this Court.

        All future correspondence to the defendants in the above-captioned matter should be

sent to:

                 Assistant U.S. Attorney Rachel G. Balaban
                 United States Attorney’s Office
                 271 Cadman Plaza East
                 Brooklyn, New York 11201
                 Tel: (718) 254-6028
                 Fax: (718) 254-6081
                 Email: rachel.balaban@usdoj.gov

        In addition, the Clerk of the Court is respectfully requested to ensure that all future

ECF notifications are sent to Assistant United States Attorney Rachel G. Balaban at the
email address set forth above.

Dated: Brooklyn, New York
       March 25, 2020


                                       Respectfully submitted,

                                       RICHARD P. DONOGHUE
                                       United States Attorney

                                 By:   s/ Rachel G. Balaban
                                       RACHEL G. BALABAN
                                       Assistant United States Attorney
                                       (718) 254-6028
                                       rachel.balaban@usdoj.gov




                                   2
